525 U.S. 1 (1998)
UNITED STATES
v.
LOUISIANA et al. (TEXAS BOUNDARY CASE)
No. 9, Orig.
Supreme Court of United States.
Decided May 31, 1960.
December 4, 1967.
March 3, 1969.
Final Decree Entered December 12, 1960.
Supplemental Decree Entered May 5, 1969.
Supplemental Decree Entered October 13, 1998.
ON JOINT MOTION FOR ENTRY OF SUPPLEMENTAL DECREE
The joint motion for entry of a supplemental decree is granted.
SUPPLEMENTAL DECREE
On December 12, 1960, this Court entered a final decree addressing the entitlement of the United States and the States of Alabama, Florida, Louisiana, Mississippi, and Texas to lands, minerals, and other natural resources underlying the Gulf of Mexico. United States v. Louisiana, 364 U.S. 502. On May 5, 1969, this Court entered a supplemental decree describing the 1845 coastline of the State of Texas and the offshore boundary between the United States and Texas. United States v. Louisiana, 394 U.S. 836. For the purpose of identifying with greater particularity the boundary line *2 between the submerged lands of Texas and those of the United States, it is ordered, adjudged, and decreed as follows:
1. As against the United States, with the exceptions provided by § 5 of the Submerged Lands Act, 67 Stat. 32, 43 U.S. C. § 1313, the State of Texas is entitled to all lands, minerals, and other natural resources underlying the Gulf of Mexico, bounded on the south by the international boundary with the Republic of Mexico and on the east by the boundary between the States of Texas and Louisiana and an extension thereof, that lie landward of the line described in paragraph 3 below.
2. As against the State of Texas, the United States is entitled to all lands, minerals, and other natural resources underlying the Gulf of Mexico, bounded on the south by the international boundary with the Republic of Mexico and on the east by the boundary between the States of Texas and Louisiana and an extension thereof, that lie seaward of the line described in paragraph 3 below.
3. The federal-state boundary line, referred to in paragraphs 1 and 2 above, is located as follows:


                                            AND 27
                                   Texas South Zone (feet)
Type Code                         x-coordinate     y-coordinate
BEGINNING AT                      2499640.190      113383.050
BY STRAIGHT LINE           TO     2499530.550      116379.990
BY ARC CENTERED            AT     2444923.280      113478.030
TO                                2499085.770      121013.970
BY STRAIGHT LINE           TO     2498580.340      124646.260
BY ARC CENTERED            AT     2444417.930      117110.640
TO                                2498520.860      125062.040
BY ARC CENTERED            AT     2447716.990      104830.000
TO                                2498147.430      125977.510
BY STRAIGHT LINE           TO     2498068.220      126760.310
BY ARC CENTERED            AT     2443661.000      121256.010

*3


TO                                2497382.910      131473.560
BY STRAIGHT LINE           TO     2497076.470      135705.480
BY STRAIGHT LINE           TO     2497119.050      137947.290
BY STRAIGHT LINE           TO     2497240.260      139652.480
BY ARC CENTERED            AT     2442693.000      143530.000
TO                                2496941.950      150421.250
BY STRAIGHT LINE           TO     2496722.950      152145.250
BY ARC CENTERED            AT     2442474.000      145254.000
TO                                2496369.790      154510.440
BY STRAIGHT LINE           TO     2495552.790      159267.440
BY ARC CENTERED            AT     2441657.000      150011.000
TO                                2495160.620      161315.920
BY STRAIGHT LINE           TO     2494874.980      162667.810
BY STRAIGHT LINE           TO     2494746.000      163636.000
BY STRAIGHT LINE           TO     2494468.310      165973.870
BY ARC CENTERED            AT     2443246.710      146822.120
TO                                2492810.740      169927.290
BY STRAIGHT LINE           TO     2492774.800      170112.970
BY ARC CENTERED            AT     2439086.150      159722.250
TO                                2492588.170      171034.890
BY STRAIGHT LINE           TO     2492205.260      174407.590
BY ARC CENTERED            AT     2437625.640      171015.450
TO                                2491921.560      177526.340
BY STRAIGHT LINE           TO     2491552.740      180602.020
BY ARC CENTERED            AT     2437256.820      174091.130
TO                                2491382.170      181893.990
BY STRAIGHT LINE           TO     2491322.660      182306.820
BY STRAIGHT LINE           TO     2491250.280      183423.780
BY ARC CENTERED            AT     2436679.820      179887.780
TO                                2491038.940      185848.050
BY STRAIGHT LINE           TO     2490687.070      189057.190
BY ARC CENTERED            AT     2436327.950      183096.920
TO                                2490568.140      190056.800



*4
BY STRAIGHT LINE           TO     2489781.810      196184.910
BY STRAIGHT LINE           TO     2489408.130      199725.490
BY ARC CENTERED            AT     2435025.270      193985.870
TO                                2488891.700      203411.710
BY STRAIGHT LINE           TO     2488385.320      206305.540
BY STRAIGHT LINE           TO     2488095.190      207985.200
BY STRAIGHT LINE           TO     2487772.010      210387.930
BY ARC CENTERED            AT     2433575.160      203098.250
TO                                2487561.760      211809.440
BY STRAIGHT LINE           TO     2487232.820      213848.020
BY ARC CENTERED            AT     2432844.590      208159.240
TO                                2487027.760      215549.950
BY STRAIGHT LINE           TO     2486636.220      218420.430
BY ARC CENTERED            AT     2432453.050      211029.720
TO                                2486214.950      221034.530
BY STRAIGHT LINE           TO     2485938.220      222521.570
BY STRAIGHT LINE           TO     2485815.850      223411.880
BY ARC CENTERED            AT     2431640.280      215965.660
TO                                2484763.880      228939.650
BY STRAIGHT LINE           TO     2484753.860      228995.960
BY ARC CENTERED            AT     2430915.120      219413.240
TO                                2484707.670      229251.920
BY STRAIGHT LINE           TO     2484141.990      232344.750
BY ARC CENTERED            AT     2430349.440      222506.070
TO                                2483210.720      236510.600
BY STRAIGHT LINE           TO     2483055.890      237300.960
BY ARC CENTERED            AT     2429390.990      226788.270
TO                                2482686.770      239035.640
BY STRAIGHT LINE           TO     2482267.080      240861.990
BY STRAIGHT LINE           TO     2481855.260      242883.000
BY ARC CENTERED            AT     2428271.470      231964.400
TO                                2481793.420      243182.190
BY STRAIGHT LINE           TO     2481027.530      246836.380

*5


BY ARC CENTERED            AT     2427505.580      235618.590
TO                                2480357.520      249658.190
BY STRAIGHT LINE           TO     2480292.310      249903.680
BY ARC CENTERED            AT     2426833.570      238388.260
TO                                2479639.120      252601.340
BY STRAIGHT LINE           TO     2478059.020      258471.870
BY STRAIGHT LINE           TO     2477392.310      261606.470
BY ARC CENTERED            AT     2423903.880      250229.900
TO                                2476815.070      264044.520
BY STRAIGHT LINE           TO     2474580.490      272603.140
BY STRAIGHT LINE           TO     2473051.430      278464.090
BY STRAIGHT LINE           TO     2472865.110      279221.610
BY ARC CENTERED            AT     2419762.850      266160.680
TO                                2472134.540      281897.390
BY STRAIGHT LINE           TO     2471635.750      283557.370
BY STRAIGHT LINE           TO     2471536.110      284004.850
BY ARC CENTERED            AT     2418158.400      272119.650
TO                                2470645.240      287467.950
BY STRAIGHT LINE           TO     2469160.610      292544.980
BY ARC CENTERED            AT     2415708.630      280998.210
TO                                2468375.640      295716.380
BY STRAIGHT LINE           TO     2467281.750      299630.710
BY STRAIGHT LINE           TO     2467063.940      300479.790
BY ARC CENTERED            AT     2414094.150      286891.590
TO                                2466681.490      301891.910
BY STRAIGHT LINE           TO     2464286.370      310288.600
BY ARC CENTERED            AT     2411699.030      295288.280
TO                                2463285.380      313434.620
BY STRAIGHT LINE           TO     2461034.980      320839.800
BY ARC CENTERED            AT     2408712.780      304939.300
TO                                2460234.640      323267.860
BY STRAIGHT LINE           TO     2459053.490      326588.090
BY ARC CENTERED            AT     2407531.630      308259.530



*6
TO                                2458585.720      327853.430
BY ARC CENTERED            AT     2406144.130      312351.150
TO                                2458085.170      329455.830
BY ARC CENTERED            AT     2405329.070      315060.150
TO                                2456893.510      333268.570
BY STRAIGHT LINE           TO     2456601.800      334094.660
BY ARC CENTERED            AT     2402327.560      327405.250
TO                                2456491.030      334939.170
BY STRAIGHT LINE           TO     2450926.200      352123.960
BY ARC CENTERED            AT     2398901.000      335277.000
TO                                2450600.010      353099.830
BY ARC CENTERED            AT     2402327.560      327405.250
TO                                2448841.400      356161.200
BY ARC CENTERED            AT     2397154.960      338301.920
TO                                2448402.460      357384.260
BY STRAIGHT LINE           TO     2448203.960      358041.630
BY ARC CENTERED            AT     2395853.580      342234.170
TO                                2447351.610      360629.590
BY STRAIGHT LINE           TO     2445237.930      366546.830
BY STRAIGHT LINE           TO     2444812.700      367941.320
BY ARC CENTERED            AT     2392505.710      351990.870
TO                                2444593.900      368641.950
BY STRAIGHT LINE           TO     2443105.010      373299.520
BY ARC CENTERED            AT     2391016.820      356648.440
TO                                2442033.710      376339.020
BY ARC CENTERED            AT     2389552.290      360972.090
TO                                2441418.680      378301.810
BY STRAIGHT LINE           TO     2441344.850      378626.700
BY ARC CENTERED            AT     2388019.490      366508.780
TO                                2439779.110      384154.840
BY STRAIGHT LINE           TO     2439562.270      385005.700
BY ARC CENTERED            AT     2386571.100      371501.090
TO                                2438943.520      387235.390

*7


BY STRAIGHT LINE           TO     2437602.910      391697.680
BY ARC CENTERED            AT     2385230.490      375963.380
TO                                2437284.850      392719.940
BY STRAIGHT LINE           TO     2436975.360      393681.380
BY STRAIGHT LINE           TO     2436280.090      396142.280
BY STRAIGHT LINE           TO     2435935.420      397450.420
BY ARC CENTERED            AT     2383055.220      383517.610
TO                                2435869.020      397700.130
BY ARC CENTERED            AT     2382474.620      385889.990
TO                                2434395.970      403054.240
BY STRAIGHT LINE           TO     2433650.070      405310.550
BY STRAIGHT LINE           TO     2433087.580      407425.790
BY ARC CENTERED            AT     2380239.370      393372.130
TO                                2432993.510      407774.870
BY STRAIGHT LINE           TO     2432437.610      409811.000
BY STRAIGHT LINE           TO     2432335.870      410202.980
BY ARC CENTERED            AT     2379404.950      396464.120
TO                                2432157.640      410872.290
BY ARC CENTERED            AT     2378627.400      399693.960
TO                                2431651.370      413069.200
BY STRAIGHT LINE           TO     2431453.470      413853.740
BY STRAIGHT LINE           TO     2431013.370      415825.730
BY ARC CENTERED            AT     2377641.480      403914.410
TO                                2430848.050      416543.720
BY STRAIGHT LINE           TO     2430456.820      418191.950
BY ARC CENTERED            AT     2377250.250      405562.640
TO                                2430081.080      419681.490
BY STRAIGHT LINE           TO     2429782.280      420799.550
BY ARC CENTERED            AT     2376492.690      408525.150
TO                                2429618.410      421490.340
BY STRAIGHT LINE           TO     2429425.410      422281.170
BY ARC CENTERED            AT     2376299.690      409315.980
TO                                2429115.820      423489.710



*8
BY STRAIGHT LINE           TO     2428995.000      423939.930
BY STRAIGHT LINE           TO     2428815.500      424717.220
BY ARC CENTERED            AT     2375532.880      412412.700
TO                                2428479.360      426091.600
BY STRAIGHT LINE           TO     2428280.980      427102.420
BY ARC CENTERED            AT     2374619.700      416571.290
TO                                2427686.310      429776.450
BY STRAIGHT LINE           TO     2427221.210      432117.020
BY ARC CENTERED            AT     2373585.020      421458.800
TO                                2426956.130      433373.750
BY STRAIGHT LINE           TO     2426718.550      434664.430
BY ARC CENTERED            AT     2372937.210      424764.650
TO                                2426443.020      436059.350
BY ARC CENTERED            AT     2372724.710      425822.890
TO                                2425824.030      438895.890
BY STRAIGHT LINE           TO     2425299.740      441472.100
BY ARC CENTERED            AT     2371166.980      433720.610
TO                                2424769.480      444547.000
BY STRAIGHT LINE           TO     2424185.850      447436.620
BY STRAIGHT LINE           TO     2424127.670      447874.140
BY ARC CENTERED            AT     2369919.910      440666.050
TO                                2423862.830      449643.980
BY ARC CENTERED            AT     2369485.630      443850.710
TO                                2423405.660      452964.920
BY STRAIGHT LINE           TO     2422577.640      457863.520
BY ARC CENTERED            AT     2368657.610      448749.310
TO                                2422499.930      458312.070
BY STRAIGHT LINE           TO     2422242.120      460576.560
BY ARC CENTERED            AT     2367908.210      454390.750
TO                                2422182.660      461078.510

*9


BY ARC CENTERED            AT     2367641.220      457119.550
TO                                2422138.650      461644.150
BY STRAIGHT LINE           TO     2422077.650      462326.940
BY ARC CENTERED            AT     2367641.220      457119.550
TO                                2421804.280      464656.200
BY STRAIGHT LINE           TO     2421763.410      464949.880
BY ARC CENTERED            AT     2367204.320      461242.220
TO                                2421206.650      469855.550
BY STRAIGHT LINE           TO     2421192.970      469999.840
BY STRAIGHT LINE           TO     2421148.590      470607.900
BY ARC CENTERED            AT     2366608.740      466627.610
TO                                2421002.790      472260.180
BY STRAIGHT LINE           TO     2420625.570      475903.050
BY STRAIGHT LINE           TO     2420474.600      477959.400
BY STRAIGHT LINE           TO     2420464.560      478299.760
BY ARC CENTERED            AT     2365803.390      476688.020
TO                                2420421.760      479385.270
BY STRAIGHT LINE           TO     2420325.690      480908.060
BY STRAIGHT LINE           TO     2420303.780      481206.590
BY ARC CENTERED            AT     2365634.650      479892.280
TO                                2420301.800      481286.650
BY STRAIGHT LINE           TO     2419964.790      486628.350
BY STRAIGHT LINE           TO     2419807.600      488421.100
BY STRAIGHT LINE           TO     2419815.100      489050.630
BY ARC CENTERED            AT     2365134.050      489702.030
TO                                2419817.350      489279.390
BY STRAIGHT LINE           TO     2419592.920      493821.700
BY STRAIGHT LINE           TO     2419588.860      494734.230
BY STRAIGHT LINE           TO     2419586.170      494766.260
BY STRAIGHT LINE           TO     2419523.860      497706.230
BY STRAIGHT LINE           TO     2419529.920      501346.460
BY STRAIGHT LINE           TO     2419441.950      506501.720
BY STRAIGHT LINE           TO     2419749.610      514044.990
BY STRAIGHT LINE           TO     2419872.320      516348.740
BY STRAIGHT LINE           TO     2419879.340      516771.410
BY STRAIGHT LINE           TO     2419941.610      518160.240



*10
BY ARC CENTERED            AT     2365564.350      523952.890
TO                                2420046.380      519246.550
BY STRAIGHT LINE           TO     2420164.830      521008.880
BY ARC CENTERED            AT     2365603.000      524676.000
TO                                2420189.460      521395.780
BY ARC CENTERED            AT     2365564.350      523952.890
TO                                2420249.280      523965.170
BY STRAIGHT LINE           TO     2420314.570      524835.970
BY ARC CENTERED            AT     2366101.610      532005.080
TO                                2420323.670      524905.110
BY STRAIGHT LINE           TO     2420366.920      526247.710
BY STRAIGHT LINE           TO     2421336.030      538405.930
BY ARC CENTERED            AT     2366824.000      542751.000
TO                                2421428.630      539788.670
BY STRAIGHT LINE           TO     2421449.160      540167.060
BY STRAIGHT LINE           TO     2421590.660      540985.590
BY ARC CENTERED            AT     2367705.000      550301.000
TO                                2421629.070      541210.570
BY ARC CENTERED            AT     2367242.130      546911.620
TO                                2421712.320      542070.190
BY STRAIGHT LINE           TO     2421873.460      543188.510
BY ARC CENTERED            AT     2367747.500      550987.350
TO                                2422133.700      545279.250
BY STRAIGHT LINE           TO     2422164.040      545456.340
BY ARC CENTERED            AT     2368264.240      554689.590
TO                                2422202.260      545682.270
BY STRAIGHT LINE           TO     2422522.100      548828.020
BY STRAIGHT LINE           TO     2422758.260      550124.120
BY ARC CENTERED            AT     2368264.240      554689.590
TO                                2422789.160      550509.280
BY STRAIGHT LINE           TO     2422844.930      550845.260
BY ARC CENTERED            AT     2368898.240      559800.470
TO                                2422912.170      551260.190

*11


BY ARC CENTERED            AT     2369352.490      562296.570
TO                                2423047.950      551940.930
BY STRAIGHT LINE           TO     2423261.620      553048.840
BY STRAIGHT LINE           TO     2423600.420      555115.010
BY STRAIGHT LINE           TO     2424692.350      560776.670
BY ARC CENTERED            AT     2370786.300      569973.380
TO                                2424763.300      561202.680
BY STRAIGHT LINE           TO     2424936.150      562266.460
BY ARC CENTERED            AT     2371804.880      575209.000
TO                                2425189.960      563356.800
BY STRAIGHT LINE           TO     2425603.330      565500.130
BY STRAIGHT LINE           TO     2425719.410      566062.140
BY ARC CENTERED            AT     2371804.880      575209.000
TO                                2425970.990      567694.050
BY ARC CENTERED            AT     2372891.700      580848.170
TO                                2426476.550      569934.620
BY STRAIGHT LINE           TO     2426759.750      571094.040
BY ARC CENTERED            AT     2373636.620      584069.970
TO                                2427001.620      572127.690
BY STRAIGHT LINE           TO     2427068.030      572424.430
BY ARC CENTERED            AT     2374312.620      586822.650
TO                                2428075.200      576821.310
BY STRAIGHT LINE           TO     2428113.770      577028.640
BY ARC CENTERED            AT     2375731.900      592731.550
TO                                2429540.890      582983.010
BY STRAIGHT LINE           TO     2429922.920      584415.650
BY ARC CENTERED            AT     2377084.350      598505.620
TO                                2430569.690      587114.410
BY ARC CENTERED            AT     2377692.260      601057.820
TO                                2430741.360      587782.480
BY STRAIGHT LINE           TO     2431599.780      590546.360
BY ARC CENTERED            AT     2379375.720      606766.390
TO                                2432118.430      592321.740



*12
BY STRAIGHT LINE           TO     2432320.820      593060.740
BY ARC CENTERED            AT     2379578.110      607505.390
TO                                2432613.420      594175.070
BY ARC CENTERED            AT     2380766.020      611561.520
TO                                2433949.830      598836.580
BY STRAIGHT LINE           TO     2434474.510      600505.210
BY ARC CENTERED            AT     2382307.710      616908.460
TO                                2434941.410      602071.520
BY STRAIGHT LINE           TO     2435346.570      603508.820
BY ARC CENTERED            AT     2384049.050      622456.270
TO                                2436335.810      606439.530
BY STRAIGHT LINE           TO     2436562.320      607178.960
BY ARC CENTERED            AT     2385120.810      625731.940
TO                                2436838.740      607964.060
BY STRAIGHT LINE           TO     2437860.380      611265.290
BY STRAIGHT LINE           TO     2440773.250      619882.130
BY STRAIGHT LINE           TO     2443621.860      627687.240
BY STRAIGHT LINE           TO     2446144.590      633614.600
BY STRAIGHT LINE           TO     2449255.470      641224.720
BY STRAIGHT LINE           TO     2451943.700      647349.180
BY ARC CENTERED            AT     2403216.710      672170.980
TO                                2453839.050      651487.170
BY STRAIGHT LINE           TO     2454354.520      652748.750
BY ARC CENTERED            AT     2404751.450      675769.980
TO                                2455233.950      654747.150
BY STRAIGHT LINE           TO     2456428.610      657615.910
BY STRAIGHT LINE           TO     2457409.770      659715.620
BY STRAIGHT LINE           TO     2457492.800      659881.530
BY STRAIGHT LINE           TO     2457880.700      660588.980
BY ARC CENTERED            AT     2409930.560      686880.150
TO                                2459681.540      664180.340
BY ARC CENTERED            AT     2410622.500      688339.230
TO                                2460486.730      665889.290

*13


BY STRAIGHT LINE           TO     2461860.990      668941.700
BY ARC CENTERED            AT     2411996.760      691391.640
TO                                2462119.470      669524.870
BY ARC CENTERED            AT     2412857.140      693266.490
TO                                2463355.690      672282.250
BY ARC CENTERED            AT     2414870.770      697573.640
TO                                2466048.730      678305.590
BY STRAIGHT LINE           TO     2466166.030      678617.150
BY STRAIGHT LINE           TO     2467162.470      680797.150
BY ARC CENTERED            AT     2417426.790      703530.470
TO                                2467494.230      681537.440
BY STRAIGHT LINE           TO     2469260.580      685558.560
BY ARC CENTERED            AT     2419193.140      707551.590
TO                                2470435.270      688454.830
BY STRAIGHT LINE           TO     2471688.830      691818.490
BY STRAIGHT LINE           TO     2471885.230      692323.690
BY STRAIGHT LINE           TO     2472205.200      692969.770
BY ARC CENTERED            AT     2423200.660      717239.030
TO                                2472310.610      693183.800
BY STRAIGHT LINE           TO     2473617.860      695852.620
BY ARC CENTERED            AT     2426284.340      723238.370
TO                                2475216.930      698824.380
BY STRAIGHT LINE           TO     2475401.770      699194.860
BY ARC CENTERED            AT     2431965.410      732417.200
TO                                2477193.450      701678.530
BY STRAIGHT LINE           TO     2477226.150      701747.670
BY STRAIGHT LINE           TO     2482144.440      710612.870
BY ARC CENTERED            AT     2432146.070      732762.470
TO                                2483702.310      714530.740
BY ARC CENTERED            AT     2439420.060      746616.940
TO                                2488071.690      721647.760
BY STRAIGHT LINE           TO     2488180.360      721859.490
BY ARC CENTERED            AT     2441291.670      750000.080



*14
TO                                2489005.570      723282.570
BY STRAIGHT LINE           TO     2489076.160      723408.630
BY ARC CENTERED            AT     2443300.190      753325.220
TO                                2491593.620      727670.080
BY STRAIGHT LINE           TO     2491955.580      728217.450
BY ARC CENTERED            AT     2446341.710      758380.620
TO                                2494300.900      732105.970
BY STRAIGHT LINE           TO     2495840.520      734483.860
BY ARC CENTERED            AT     2449937.320      764204.860
TO                                2496595.180      735683.190
BY ARC CENTERED            AT     2452452.610      767961.280
TO                                2498869.230      739048.680
BY ARC CENTERED            AT     2455279.690      772069.780
TO                                2500456.130      741255.320
BY STRAIGHT LINE           TO     2500712.690      741564.640
BY ARC CENTERED            AT     2458621.980      776476.150
TO                                2504252.800      746338.630
BY STRAIGHT LINE           TO     2505354.910      748007.320
BY ARC CENTERED            AT     2459724.090      778144.840
TO                                2505590.820      748367.590
BY STRAIGHT LINE           TO     2505983.500      748889.880
BY STRAIGHT LINE           TO     2511490.700      757056.430
BY STRAIGHT LINE           TO     2515271.770      762239.850
BY ARC CENTERED            AT     2471092.000      794467.000
TO                                2522659.430      776266.950
BY ARC CENTERED            AT     2469699.060      789891.960
TO                                2523181.540      778487.310
BY STRAIGHT LINE           TO     2524130.650      780076.610
BY ARC CENTERED            AT     2477180.560      808114.640
TO                                2524616.270      780906.270
BY STRAIGHT LINE           TO     2525688.370      782775.400
BY STRAIGHT LINE           TO     2526405.610      783873.390
BY STRAIGHT LINE           TO     2526912.250      784575.150
BY ARC CENTERED            AT     2485221.810      819963.690



*15
TO                                2529566.360      787963.660
BY STRAIGHT LINE           TO     2530120.660      788731.790
BY ARC CENTERED            AT     2485776.110      820731.820
TO                                2530599.690      789406.300
BY STRAIGHT LINE           TO     2532693.510      792048.080
BY ARC CENTERED            AT     2489837.050      826015.210
TO                                2533104.660      792573.390
                                            AND 27
                                     Texas South Central
                                          Zone (feet)
Type Code                         x-coordinate     y-coordinate
BEGINNING AT                      2694807.370        7920.000
BY ARC CENTERED            AT     2651368.410       41138.940
TO                                2695028.050        8210.570
BY STRAIGHT LINE           TO     2696328.030        9934.210
BY ARC CENTERED            AT     2652668.390       42862.580
TO                                2697132.900       11029.450
BY STRAIGHT LINE           TO     2697605.010       11688.900
BY STRAIGHT LINE           TO     2698950.860       13543.300
BY STRAIGHT LINE           TO     2699068.710       13696.800
BY ARC CENTERED            AT     2655692.950       46998.220
TO                                2699266.660       13956.230
BY STRAIGHT LINE           TO     2700474.150       15548.600
BY STRAIGHT LINE           TO     2701138.660       16356.020
BY ARC CENTERED            AT     2658914.680       51106.230
TO                                2703459.340       19385.340
BY STRAIGHT LINE           TO     2704242.140       20343.120
BY STRAIGHT LINE           TO     2706136.980       22576.320
BY ARC CENTERED            AT     2664439.240       57956.260
TO                                2707160.620       23819.400
BY STRAIGHT LINE           TO     2707981.110       24846.220
BY ARC CENTERED            AT     2668397.030       62576.080



*16
TO                                2711386.470       28777.420
BY ARC CENTERED            AT     2672807.810       67534.720
TO                                2712913.170       30359.440
BY STRAIGHT LINE           TO     2714851.590       32807.340
BY STRAIGHT LINE           TO     2720375.410       38908.640
BY STRAIGHT LINE           TO     2724706.490       43579.770
BY STRAIGHT LINE           TO     2727377.400       46418.300
BY ARC CENTERED            AT     2691713.000       87873.000
TO                                2728696.140       47590.380
BY STRAIGHT LINE           TO     2729240.290       48143.360
BY ARC CENTERED            AT     2690262.500       86499.240
TO                                2731180.770       50220.650
BY STRAIGHT LINE           TO     2732208.340       51122.910
BY ARC CENTERED            AT     2691713.000       87873.000
TO                                2733517.040       52618.730
BY STRAIGHT LINE           TO     2745286.590       64044.590
BY STRAIGHT LINE           TO     2759114.410       76841.960
BY STRAIGHT LINE           TO     2760917.070       78431.750
BY STRAIGHT LINE           TO     2775278.440       90137.930
BY STRAIGHT LINE           TO     2780827.390       94573.040
BY ARC CENTERED            AT     2746685.000      137290.000
TO                                2782550.130       96008.850
BY STRAIGHT LINE           TO     2783851.500       97139.490
BY STRAIGHT LINE           TO     2791481.830      102793.450
BY STRAIGHT LINE           TO     2800074.060      109136.540
BY STRAIGHT LINE           TO     2807481.710      114229.980
BY STRAIGHT LINE           TO     2814202.430      118282.770
BY ARC CENTERED            AT     2785963.000      165112.000
TO                                2815384.430      119016.220
BY STRAIGHT LINE           TO     2824561.520      124873.660
BY STRAIGHT LINE           TO     2831319.290      128676.100
BY STRAIGHT LINE           TO     2836670.030      131276.120
BY STRAIGHT LINE           TO     2839196.630      132253.910

*17


BY ARC CENTERED            AT     2819460.000      183253.000
TO                                2840052.770      132593.560
BY STRAIGHT LINE           TO     2843903.410      134158.820
BY STRAIGHT LINE           TO     2844183.740      134312.590
BY STRAIGHT LINE           TO     2844955.770      134703.330
BY STRAIGHT LINE           TO     2845872.960      135155.240
BY ARC CENTERED            AT     2825497.270      185902.390
TO                                2849289.540      136664.510
BY STRAIGHT LINE           TO     2851199.390      137587.370
BY ARC CENTERED            AT     2827407.120      186825.250
TO                                2856405.590      140462.220
BY STRAIGHT LINE           TO     2858663.940      141874.740
BY ARC CENTERED            AT     2829665.470      188237.770
TO                                2863238.310      145071.740
BY STRAIGHT LINE           TO     2864474.860      146033.480
BY ARC CENTERED            AT     2830902.020      189199.510
TO                                2869325.100      150287.970
BY STRAIGHT LINE           TO     2871170.070      152109.780
BY ARC CENTERED            AT     2832746.990      191021.320
TO                                2873748.790      154837.150
BY STRAIGHT LINE           TO     2874832.670      156065.340
BY ARC CENTERED            AT     2833830.870      192249.510
TO                                2876665.940      158255.420
BY ARC CENTERED            AT     2835315.130      194040.220
TO                                2884219.480      169569.700
BY STRAIGHT LINE           TO     2885787.250      172702.890
BY ARC CENTERED            AT     2836882.900      197173.410
TO                                2887801.040      177228.870
BY ARC CENTERED            AT     2861037.520      224916.980
TO                                2892534.140      180213.460
BY ARC CENTERED            AT     2843740.000      204903.000
TO                                2893217.860      181613.880
BY STRAIGHT LINE           TO     2899305.200      186971.240



*18
BY STRAIGHT LINE           TO     2899402.030      187052.190
BY STRAIGHT LINE           TO     2902597.410      189375.210
BY ARC CENTERED            AT     2861037.520      224916.980
TO                                2903033.110      189891.110
BY STRAIGHT LINE           TO     2904106.160      190615.100
BY ARC CENTERED            AT     2873520.570      235946.800
TO                                2905080.870      191288.220
BY STRAIGHT LINE           TO     2906715.280      192443.260
BY STRAIGHT LINE           TO     2907638.010      193039.690
BY STRAIGHT LINE           TO     2908291.270      193514.600
BY STRAIGHT LINE           TO     2909528.920      194309.070
BY STRAIGHT LINE           TO     2913234.320      196854.940
BY ARC CENTERED            AT     2882266.880      241926.650
TO                                2913575.440      197091.220
BY STRAIGHT LINE           TO     2916494.860      199129.850
BY ARC CENTERED            AT     2885186.300      243965.280
TO                                2917722.370      200012.520
BY STRAIGHT LINE           TO     2921608.890      202889.520
BY ARC CENTERED            AT     2889072.820      246842.280
TO                                2922355.840      203452.390
BY STRAIGHT LINE           TO     2924874.060      204954.900
BY STRAIGHT LINE           TO     2925427.680      205261.000
BY ARC CENTERED            AT     2898967.370      253118.010
TO                                2926410.500      205817.730
BY STRAIGHT LINE           TO     2929730.690      207744.070
BY ARC CENTERED            AT     2902287.560      255044.350
TO                                2929788.430      207777.620
BY STRAIGHT LINE           TO     2933284.200      209811.540
BY STRAIGHT LINE           TO     2935512.090      211057.520
BY STRAIGHT LINE           TO     2938136.100      212469.450
BY ARC CENTERED            AT     2912224.160      260625.580
TO                                2940025.910      213535.190
BY STRAIGHT LINE           TO     2941803.060      214584.410

*19


BY STRAIGHT LINE           TO     2945705.860      216708.220
BY ARC CENTERED            AT     2919567.150      264741.640
TO                                2945971.370      216853.660
BY STRAIGHT LINE           TO     2950356.990      219271.780
BY ARC CENTERED            AT     2923952.770      267159.760
TO                                2952750.810      220671.970
BY STRAIGHT LINE           TO     2952941.730      220766.740
BY ARC CENTERED            AT     2928628.000      269749.230
TO                                2954636.540      221645.200
BY STRAIGHT LINE           TO     2955570.580      222150.210
BY ARC CENTERED            AT     2929562.040      270254.240
TO                                2956349.210      222579.420
BY STRAIGHT LINE           TO     2958574.420      223829.710
BY ARC CENTERED            AT     2934873.920      273111.830
TO                                2960692.460      224905.560
BY STRAIGHT LINE           TO     2963431.970      226372.800
BY STRAIGHT LINE           TO     2965204.970      227236.970
BY ARC CENTERED            AT     2941245.650      276393.790
TO                                2967432.070      228386.360
BY ARC CENTERED            AT     2945032.090      278273.060
TO                                2971422.390      230377.410
BY STRAIGHT LINE           TO     2972631.480      231043.620
BY STRAIGHT LINE           TO     2973791.840      231637.530
BY STRAIGHT LINE           TO     2974855.500      232126.290
BY STRAIGHT LINE           TO     2975886.050      232563.650
BY ARC CENTERED            AT     2954522.400      282902.860
TO                                2979713.960      234366.000
BY STRAIGHT LINE           TO     2981251.110      235163.810
BY ARC CENTERED            AT     2962694.900      286604.150
TO                                2983148.800      235888.480
BY STRAIGHT LINE           TO     2985123.210      236684.770
BY ARC CENTERED            AT     2964669.310      287400.440
TO                                2987350.630      237641.030



*20
BY STRAIGHT LINE           TO     2989974.540      238837.060
BY ARC CENTERED            AT     2967293.220      288596.470
TO                                2991504.860      239563.440
BY STRAIGHT LINE           TO     2992692.050      240149.650
BY STRAIGHT LINE           TO     2994157.460      240845.210
BY ARC CENTERED            AT     2970708.630      290247.580
TO                                2996836.490      242208.260
BY ARC CENTERED            AT     2975121.040      292396.710
TO                                2998927.060      243165.470
BY STRAIGHT LINE           TO     3001943.270      244623.970
BY STRAIGHT LINE           TO     3005992.320      246501.780
BY STRAIGHT LINE           TO     3006383.000      246669.180
BY ARC CENTERED            AT     2984845.740      296934.360
TO                                3010364.330      248568.640
BY STRAIGHT LINE           TO     3012157.230      249514.600
BY STRAIGHT LINE           TO     3012669.720      249751.240
BY STRAIGHT LINE           TO     3015766.180      251135.710
BY ARC CENTERED            AT     2993445.230      301057.820
TO                                3018223.300      252308.580
BY STRAIGHT LINE           TO     3020665.560      253549.920
BY STRAIGHT LINE           TO     3023218.950      254739.210
BY ARC CENTERED            AT     3000130.070      304310.830
TO                                3025066.900      255642.610
BY STRAIGHT LINE           TO     3027348.820      256811.830
BY ARC CENTERED            AT     3002411.990      305480.050
TO                                3028551.970      257447.320
BY STRAIGHT LINE           TO     3032126.990      259392.890
BY STRAIGHT LINE           TO     3034886.150      260872.740
BY ARC CENTERED            AT     3011486.350      310298.350
TO                                3036787.320      261818.430
BY STRAIGHT LINE           TO     3040213.090      263606.290
BY ARC CENTERED            AT     3014912.120      312086.210
TO                                3042854.470      265079.120

*21


BY STRAIGHT LINE           TO     3043391.400      265398.290
BY STRAIGHT LINE           TO     3044340.600      265915.800
BY STRAIGHT LINE           TO     3045260.030      266396.740
BY ARC CENTERED            AT     3019913.320      314852.760
TO                                3050465.910      269498.810
BY STRAIGHT LINE           TO     3050938.340      269775.110
BY ARC CENTERED            AT     3023330.840      316979.640
TO                                3052959.320      271016.670
BY STRAIGHT LINE           TO     3053570.440      271410.610
BY STRAIGHT LINE           TO     3054073.930      271681.910
BY ARC CENTERED            AT     3028133.560      319822.730
TO                                3055171.330      272289.580
BY STRAIGHT LINE           TO     3056933.050      273291.680
BY ARC CENTERED            AT     3029895.280      320824.830
TO                                3057177.250      273431.420
BY STRAIGHT LINE           TO     3059433.260      274730.090
BY ARC CENTERED            AT     3032151.290      322123.500
TO                                3062556.130      276670.370
BY STRAIGHT LINE           TO     3062977.270      276952.080
BY ARC CENTERED            AT     3036185.280      324624.200
TO                                3064898.830      278084.180
BY STRAIGHT LINE           TO     3067021.350      279393.700
BY ARC CENTERED            AT     3038307.800      325933.720
TO                                3069004.830      280677.400
BY STRAIGHT LINE           TO     3069637.340      281067.730
BY ARC CENTERED            AT     3043468.560      329084.770
TO                                3073035.950      283082.470
BY STRAIGHT LINE           TO     3074010.760      283709.020
BY STRAIGHT LINE           TO     3075822.560      284817.110
BY ARC CENTERED            AT     3047290.570      331468.660
TO                                3078656.890      286673.620
BY STRAIGHT LINE           TO     3079619.950      287347.970
BY ARC CENTERED            AT     3049567.270      333034.710



*22
TO                                3079702.580      287402.430
BY STRAIGHT LINE           TO     3082003.660      288922.050
BY ARC CENTERED            AT     3054525.300      336201.870
TO                                3085421.450      291081.260
BY STRAIGHT LINE           TO     3088773.840      293376.800
BY STRAIGHT LINE           TO     3090741.410      294610.440
BY ARC CENTERED            AT     3061692.160      340941.670
TO                                3092340.220      295652.180
BY STRAIGHT LINE           TO     3094116.700      296854.350
BY ARC CENTERED            AT     3063468.640      342143.840
TO                                3095040.470      297493.410
BY STRAIGHT LINE           TO     3095430.140      297768.940
BY STRAIGHT LINE           TO     3096912.310      298585.120
BY ARC CENTERED            AT     3070534.190      346487.480
TO                                3098138.840      299281.290
BY STRAIGHT LINE           TO     3100464.140      300641.050
BY ARC CENTERED            AT     3072859.490      347847.240
TO                                3101787.990      301440.520
BY ARC CENTERED            AT     3076027.690      349677.940
TO                                3104438.060      302952.230
BY STRAIGHT LINE           TO     3106979.340      304497.390
BY ARC CENTERED            AT     3078568.970      351223.100
TO                                3108249.870      305293.960
BY STRAIGHT LINE           TO     3109812.630      306303.870
BY STRAIGHT LINE           TO     3110194.100      306530.950
BY ARC CENTERED            AT     3085475.680      355310.470
TO                                3112099.850      307544.430
BY STRAIGHT LINE           TO     3113786.380      308484.480
BY ARC CENTERED            AT     3087162.210      356250.520
TO                                3116712.170      310237.030
BY STRAIGHT LINE           TO     3117589.020      310800.150
BY STRAIGHT LINE           TO     3118082.780      311090.820
BY ARC CENTERED            AT     3090340.260      358216.120

*23


TO                                3118621.310      311412.020
BY STRAIGHT LINE           TO     3121372.570      313074.450
BY ARC CENTERED            AT     3093091.520      359878.550
TO                                3123784.330      314619.370
BY STRAIGHT LINE           TO     3125238.200      315605.320
BY ARC CENTERED            AT     3096351.420      362038.020
TO                                3127470.950      317071.180
BY ARC CENTERED            AT     3098829.320      363655.500
TO                                3128388.830      317648.140
BY STRAIGHT LINE           TO     3130157.030      318784.200
BY ARC CENTERED            AT     3100597.520      364791.560
TO                                3133615.320      321199.510
BY STRAIGHT LINE           TO     3134125.290      321585.770
BY STRAIGHT LINE           TO     3134198.270      321637.080
BY STRAIGHT LINE           TO     3135152.370      322234.400
BY ARC CENTERED            AT     3106134.000      368584.970
TO                                3136413.270      323048.090
BY ARC CENTERED            AT     3112530.430      372242.110
TO                                3143150.490      326933.680
BY STRAIGHT LINE           TO     3147344.680      329768.170
BY STRAIGHT LINE           TO     3151130.960      332331.990
BY ARC CENTERED            AT     3120469.880      377612.660
TO                                3151869.500      332840.960
BY STRAIGHT LINE           TO     3154262.980      334519.580
BY STRAIGHT LINE           TO     3154408.100      334609.950
BY ARC CENTERED            AT     3125499.620      381029.140
TO                                3156953.120      336295.270
BY STRAIGHT LINE           TO     3157670.040      336799.350
BY STRAIGHT LINE           TO     3159482.250      337125.970
BY ARC CENTERED            AT     3149782.580      390943.790
TO                                3160057.260      337232.780
BY STRAIGHT LINE           TO     3168664.390      342866.180
BY ARC CENTERED            AT     3138717.000      388622.000



*24
TO                                3172530.430      345644.170
BY STRAIGHT LINE           TO     3177771.360      349048.780
BY ARC CENTERED            AT     3147981.000      394907.000
TO                                3178426.110      349480.830
BY STRAIGHT LINE           TO     3184351.110      353451.830
BY ARC CENTERED            AT     3153906.000      398878.000
TO                                3185298.270      354101.140
BY STRAIGHT LINE           TO     3196291.270      361808.140
BY ARC CENTERED            AT     3164899.000      406585.000
TO                                3197099.170      362385.560
BY STRAIGHT LINE           TO     3203248.120      366865.190
BY STRAIGHT LINE           TO     3203445.000      366995.000
BY STRAIGHT LINE           TO     3205263.990      368189.780
BY ARC CENTERED            AT     3182950.000      418115.000
TO                                3213258.850      372597.800
BY STRAIGHT LINE           TO     3214102.850      373159.800
BY ARC CENTERED            AT     3183794.000      418677.000
TO                                3230735.560      390624.700
BY STRAIGHT LINE           TO     3234005.440      393622.130
BY ARC CENTERED            AT     3191421.540      427930.340
TO                                3235623.940      395734.230
BY STRAIGHT LINE           TO     3235703.680      395823.380
BY STRAIGHT LINE           TO     3236968.730      397155.570
BY STRAIGHT LINE           TO     3237336.470      397529.310
BY STRAIGHT LINE           TO     3237447.590      397632.950
BY ARC CENTERED            AT     3203126.420      440206.400
TO                                3239992.950      399817.040
BY STRAIGHT LINE           TO     3243250.850      402790.780
BY ARC CENTERED            AT     3206384.320      443180.140
TO                                3243687.070      403193.310
BY STRAIGHT LINE           TO     3244158.230      403632.840
BY ARC CENTERED            AT     3209175.210      445664.140
TO                                3244505.920      403924.680

*25


BY STRAIGHT LINE           TO     3247383.500      406360.430
BY STRAIGHT LINE           TO     3248550.260      407332.580
BY STRAIGHT LINE           TO     3250566.680      409015.370
BY ARC CENTERED            AT     3215528.190      451000.440
TO                                3251544.470      409851.090
BY STRAIGHT LINE           TO     3252539.180      410721.710
BY STRAIGHT LINE           TO     3253180.840      411216.120
BY ARC CENTERED            AT     3219804.150      454534.000
TO                                3256039.510      413577.440
BY STRAIGHT LINE           TO     3256601.470      414074.630
BY STRAIGHT LINE           TO     3258779.810      415787.870
BY ARC CENTERED            AT     3224973.600      458771.370
TO                                3260398.810      417112.080
BY STRAIGHT LINE           TO     3261666.450      418190.020
BY STRAIGHT LINE           TO     3263134.150      419399.800
BY ARC CENTERED            AT     3228352.030      461597.500
TO                                3265357.350      421335.260
BY STRAIGHT LINE           TO     3265683.050      421566.250
BY STRAIGHT LINE           TO     3267865.630      422928.010
BY ARC CENTERED            AT     3238918.550      469323.140
TO                                3284820.550      439600.280
BY STRAIGHT LINE           TO     3285244.500      440255.000
BY ARC CENTERED            AT     3239342.500      469977.860
TO                                3288053.370      445124.430
BY STRAIGHT LINE           TO     3288295.590      445337.940
BY STRAIGHT LINE           TO     3290052.170      446826.760
BY STRAIGHT LINE           TO     3293012.610      449248.210
BY ARC CENTERED            AT     3258390.270      491577.100
TO                                3293509.770      449659.770
BY STRAIGHT LINE           TO     3295639.350      451443.990
BY STRAIGHT LINE           TO     3299972.020      454715.540
BY ARC CENTERED            AT     3267019.120      498356.660
TO                                3300771.900      455331.180



*26
BY STRAIGHT LINE           TO     3304170.660      457997.450
BY STRAIGHT LINE           TO     3306387.000      459641.100
BY STRAIGHT LINE           TO     3315159.420      466351.910
BY STRAIGHT LINE           TO     3320930.060      470563.630
BY STRAIGHT LINE           TO     3328194.780      475602.400
BY STRAIGHT LINE           TO     3332182.650      478117.310
BY ARC CENTERED            AT     3300182.310      522461.640
TO                                3337137.810      482153.660
BY ARC CENTERED            AT     3304106.530      525735.500
TO                                3338662.180      483352.150
BY ARC CENTERED            AT     3306777.090      527779.420
TO                                3339969.760      484320.380
BY STRAIGHT LINE           TO     3341183.900      485247.700
BY STRAIGHT LINE           TO     3342310.160      485999.640
BY ARC CENTERED            AT     3311945.740      531479.790
TO                                3344961.070      487885.870
BY STRAIGHT LINE           TO     3345445.170      488252.500
BY ARC CENTERED            AT     3315104.830      533748.710
TO                                3346381.780      488891.230
BY STRAIGHT LINE           TO     3348601.610      490439.010
BY ARC CENTERED            AT     3317324.660      535296.490
TO                                3348789.000      490570.250
BY STRAIGHT LINE           TO     3352514.640      493191.190
BY ARC CENTERED            AT     3321050.300      537917.430
TO                                3353540.970      493931.100
BY STRAIGHT LINE           TO     3356490.310      496109.640
BY STRAIGHT LINE           TO     3358425.620      497510.560
BY STRAIGHT LINE           TO     3358658.460      497656.240
BY STRAIGHT LINE           TO     3359006.390      497860.940
BY ARC CENTERED            AT     3331276.600      544993.740
TO                                3363039.620      500479.110
BY STRAIGHT LINE           TO     3364052.810      501202.060
BY STRAIGHT LINE           TO     3365123.820      501931.140

*27


BY ARC CENTERED            AT     3334351.130      547136.040
TO                                3367637.520      503748.740
BY ARC CENTERED            AT     3337714.340      549520.400
TO                                3368482.930      504312.710
BY STRAIGHT LINE           TO     3369268.290      504847.230
BY ARC CENTERED            AT     3338499.700      550054.920
TO                                3369800.950      505214.390
BY STRAIGHT LINE           TO     3372559.410      507272.000
BY ARC CENTERED            AT     3338499.700      550054.920
TO                                3373614.500      508133.660
BY STRAIGHT LINE           TO     3376365.190      510437.740
BY ARC CENTERED            AT     3341250.390      552359.000
TO                                3377774.640      511659.850
BY STRAIGHT LINE           TO     3380903.730      514467.960
BY ARC CENTERED            AT     3344379.480      555167.110
TO                                3384860.870      518401.660
BY STRAIGHT LINE           TO     3385537.490      519146.670
BY STRAIGHT LINE           TO     3386633.810      520042.560
BY STRAIGHT LINE           TO     3388591.970      521628.810
BY ARC CENTERED            AT     3347926.000      558190.000
TO                                3393315.840      527690.750
BY STRAIGHT LINE           TO     3394122.840      528891.750
BY ARC CENTERED            AT     3348733.000      559391.000
TO                                3399047.490      537969.190
BY STRAIGHT LINE           TO     3399847.490      539848.190
BY ARC CENTERED            AT     3349533.000      561270.000
TO                                3401544.000      544379.250
BY STRAIGHT LINE           TO     3402301.000      546710.250
BY ARC CENTERED            AT     3350290.000      563601.000
TO                                3404498.140      556395.490
BY STRAIGHT LINE           TO     3404679.220      557757.790
BY STRAIGHT LINE           TO     3405302.700      558362.900
BY STRAIGHT LINE           TO     3407136.430      559951.320



*28
BY STRAIGHT LINE           TO     3409313.420      561569.860
BY STRAIGHT LINE           TO     3413751.663      564517.350
BY STRAIGHT LINE           TO     3416817.303      566362.990
BY ARC CENTERED            AT     3362234.900      569710.060
TO                                3416828.504      566550.958
BY STRAIGHT LINE           TO     3418699.836      567713.079
BY STRAIGHT LINE           TO     3421382.821      569170.219
BY ARC CENTERED            AT     3395283.920      617225.280
TO                                3423152.926      570174.668
BY STRAIGHT LINE           TO     3425613.944      571632.378
BY STRAIGHT LINE           TO     3428804.780      573341.880
BY STRAIGHT LINE           TO     3432075.460      575071.310
BY STRAIGHT LINE           TO     3437335.520      577761.390
BY ARC CENTERED            AT     3412435.990      626448.710
TO                                3437610.350      577902.930
BY STRAIGHT LINE           TO     3439337.100      578798.370
BY ARC CENTERED            AT     3414162.740      627344.150
TO                                3440728.600      579545.650
BY STRAIGHT LINE           TO     3443235.460      580938.940
BY STRAIGHT LINE           TO     3445418.780      582040.680
BY STRAIGHT LINE           TO     3447864.630      583212.770
BY STRAIGHT LINE           TO     3450072.100      584201.860
BY ARC CENTERED            AT     3427711.710      634106.320
TO                                3453214.910      585732.480
BY STRAIGHT LINE           TO     3454433.220      586374.790
BY STRAIGHT LINE           TO     3455501.290      586908.130
BY ARC CENTERED            AT     3431070.770      635832.470
TO                                3458042.990      588262.090
BY STRAIGHT LINE           TO     3458389.230      588458.400
BY ARC CENTERED            AT     3435900.240      638305.040
TO                                3461841.100      590164.480
BY STRAIGHT LINE           TO     3462462.880      590465.590
BY ARC CENTERED            AT     3438628.430      639683.070

*29


TO                                3463035.280      590746.920
BY ARC CENTERED            AT     3441833.750      641154.620
TO                                3465438.840      591826.720
BY STRAIGHT LINE           TO     3468650.230      593363.480
BY ARC CENTERED            AT     3445045.140      642691.380
TO                                3469131.740      593596.800
BY STRAIGHT LINE           TO     3471228.450      594625.480
BY ARC CENTERED            AT     3447141.850      643720.060
TO                                3471362.930      594691.690
BY STRAIGHT LINE           TO     3474132.030      596059.680
BY STRAIGHT LINE           TO     3475825.280      596817.210
BY ARC CENTERED            AT     3453493.380      646734.420
TO                                3476645.540      597192.330
BY ARC CENTERED            AT     3456899.830      648187.900
TO                                3482481.740      599855.640
BY STRAIGHT LINE           TO     3484420.060      600717.360
BY ARC CENTERED            AT     3462205.110      650686.730
TO                                3484641.120      600816.230
BY STRAIGHT LINE           TO     3486522.310      601662.550
BY ARC CENTERED            AT     3464086.300      651533.050
TO                                3487016.090      601887.640
BY STRAIGHT LINE           TO     3491235.290      603836.370
BY STRAIGHT LINE           TO     3496213.220      606059.140
BY ARC CENTERED            AT     3473916.830      655992.220
TO                                3497951.440      606872.170
BY STRAIGHT LINE           TO     3498685.120      607231.160
BY STRAIGHT LINE           TO     3503806.050      609655.650
BY STRAIGHT LINE           TO     3508779.890      611990.260
BY ARC CENTERED            AT     3485544.270      661493.260
TO                                3511159.360      613178.580
BY STRAIGHT LINE           TO     3511659.620      613443.800
BY STRAIGHT LINE           TO     3512941.260      614091.050
BY STRAIGHT LINE           TO     3515304.430      615170.310



*30
BY ARC CENTERED            AT     3492586.860      664913.190
TO                                3516475.520      615722.000
BY STRAIGHT LINE           TO     3518706.360      616805.360
BY ARC CENTERED            AT     3494817.700      665996.550
TO                                3520121.670      617518.200
BY STRAIGHT LINE           TO     3521945.880      618470.370
BY STRAIGHT LINE           TO     3526935.900      620807.280
BY ARC CENTERED            AT     3503743.370      670330.490
TO                                3528200.310      621419.350
BY STRAIGHT LINE           TO     3530772.900      622705.720
BY STRAIGHT LINE           TO     3533312.180      623738.220
BY ARC CENTERED            AT     3512714.270      674395.570
TO                                3536696.410      625249.880
BY STRAIGHT LINE           TO     3539974.040      626849.300
BY ARC CENTERED            AT     3515991.900      675994.990
TO                                3540926.870      627325.810
BY STRAIGHT LINE           TO     3544631.920      629224.040
BY ARC CENTERED            AT     3519696.950      677893.220
TO                                3545186.710      629512.300
BY STRAIGHT LINE           TO     3548475.960      631245.260
BY ARC CENTERED            AT     3522986.200      679626.180
TO                                3550505.660      632370.270
BY STRAIGHT LINE           TO     3550910.210      632605.860
BY STRAIGHT LINE           TO     3552928.580      633669.390
BY STRAIGHT LINE           TO     3556148.900      635089.470
BY ARC CENTERED            AT     3534084.260      685125.390
TO                                3558249.890      636069.670
BY STRAIGHT LINE           TO     3560691.670      637272.530
BY ARC CENTERED            AT     3536526.040      686328.250
TO                                3562430.730      638168.220
BY STRAIGHT LINE           TO     3565992.450      640084.020
BY STRAIGHT LINE           TO     3566333.520      640255.940

*31


BY STRAIGHT LINE           TO     3567170.390      640628.420
BY STRAIGHT LINE           TO     3568719.440      641309.230
BY ARC CENTERED            AT     3546716.500      691372.310
TO                                3571167.010      642457.960
BY STRAIGHT LINE           TO     3574070.960      643909.540
BY STRAIGHT LINE           TO     3576192.050      644899.490
BY STRAIGHT LINE           TO     3578268.450      645805.500
BY ARC CENTERED            AT     3556398.640      695926.880
TO                                3578815.310      646047.680
BY STRAIGHT LINE           TO     3579057.520      646156.530
BY STRAIGHT LINE           TO     3579114.000      646175.640
BY ARC CENTERED            AT     3561590.160      697976.770
TO                                3585716.140      648901.530
BY STRAIGHT LINE           TO     3586220.680      649095.240
BY ARC CENTERED            AT     3566620.680      700146.990
TO                                3587589.120      649641.880
BY ARC CENTERED            AT     3570958.340      701736.590
TO                                3588990.640      650110.260
BY STRAIGHT LINE           TO     3590333.400      650579.270
BY ARC CENTERED            AT     3579572.410      704194.960
TO                                3593415.640      651291.210
BY STRAIGHT LINE           TO     3593591.250      651337.160
BY STRAIGHT LINE           TO     3594647.370      651526.190
BY STRAIGHT LINE           TO     3595223.860      651628.040
BY ARC CENTERED            AT     3599949.780      706108.380
TO                                3601283.300      651439.710
BY STRAIGHT LINE           TO     3602145.680      651460.750
BY ARC CENTERED            AT     3603850.670      706119.090
TO                                3604799.560      651442.390
BY ARC CENTERED            AT     3608144.610      706024.920
TO                                3605182.710      651420.260
BY STRAIGHT LINE           TO     3606653.510      651340.480



*32
BY ARC CENTERED            AT     3609615.410      705945.140
TO                                3607866.960      651288.170
BY STRAIGHT LINE           TO     3609190.540      651245.830
BY ARC CENTERED            AT     3613363.750      705771.290
TO                                3611677.920      651112.350
BY ARC CENTERED            AT     3623588.450      704484.450
TO                                3621803.630      649828.650
BY STRAIGHT LINE           TO     3622808.970      649795.820
BY ARC CENTERED            AT     3624593.790      704451.620
TO                                3622868.200      649793.920
BY STRAIGHT LINE           TO     3623427.560      649776.260
BY STRAIGHT LINE           TO     3628660.560      649850.580
BY ARC CENTERED            AT     3627884.000      704530.000
TO                                3632507.720      650040.890
BY STRAIGHT LINE           TO     3634970.720      650249.890
BY ARC CENTERED            AT     3630347.000      704739.000
TO                                3651367.500      654255.540
BY STRAIGHT LINE           TO     3653430.500      655114.540
BY ARC CENTERED            AT     3632410.000      705598.000
TO                                3654596.266      655615.891

4. Plane coordinates refer to the Texas Coordinate Systems, South Zone or South Central Zone, as indicated. All coordinates are referenced to the North American Datum of 1927.
5. The Court retains jurisdiction to entertain such further proceedings, to enter such orders, and to issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to this decree, or to effectuate the rights of the parties.
[United States-Texas Boundary map follows this page.]